Citation Nr: 0921371	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder, 
to include dermatitis and tinea corporis.

2.  Entitlement to an initial compensable evaluation for the 
service-connected left shin scars, residuals of insect bites.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right shin scars, residuals of insect 
bites.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Although the RO in December 2005 "reopened" the service 
connection claim for a skin disorder, and readjudicated and 
denied the claim on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to appellate handling of the 
claim.  The Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the issue is 
characterized as reflected on the preceding page.

Also as part of the December 2005 rating decision, service 
connection was granted for scar residuals of the left and 
right shins.  The Veteran was notified of this decision in 
December 2005.  He expressed his disagreement with this 
decision in December 2006.  The timely filing of a notice of 
disagreement (NOD) initiates the appeal process.  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  While a statement 
of the case (SOC) was issued in January 2008, it did not 
address the matter of increased initial ratings.  38 C.F.R. 
§ 19.26 (2008).  The Board is, therefore, obligated to remand 
these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The now reopened claim of service connection for a skin 
disorder (to include dermatitis and tinea corporis) is also 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran of any 
further action required on his part.



FINDINGS OF FACT

1.  In a March 1995 decision, the RO denied the original 
claim of service connection for a skin disorder; the Veteran 
was notified of this decision and apprised of his appellate 
rights but did not perfect an appeal within the allotted 
time.

2.  The evidence added to the record since the March 1995 RO 
action bears directly and substantially upon the question at 
hand, is neither cumulative or redundant of prior evidence, 
and by itself or in combination with the other evidence 
previously of record is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a skin disorder, to include 
dermatitis and tinea corporis.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken hereinbelow regarding the Veteran's application to 
reopen his claim, the Board finds that further discussion of 
VCAA is not required at this point.

Factual Background

The service treatment records, including the August 1966 
enlistment examination and August 1969 separation examination 
reports, include no notation of any skin-related problems.  A 
May 1968 health record did show treatment afforded the 
Veteran for pus boils on the leg, diagnosed as Bullous 
eruption.  

A July 1992 VA skin examination report shows that the Veteran 
indicated that after his return from Vietnam he experienced 
pruritic patches on his arms, legs, and chest.  He added that 
during the 1970's he had hard lesions on his palms.  The 
supplied diagnoses included nummular eczema, tinea cruris, 
tinea pedis, and palmar pits.  

A March 1995 rating decision denied the claim of service 
connection for a skin condition claimed as due to exposure to 
Agent Orange.  The RO determined the Veteran did not have a 
skin disorder which was attributable to exposure to Agent 
Orange, and that nor did the evidence show that he had a skin 
disorder which was either incurred or aggravated by his 
military service.  The Veteran was noted of this decision in 
March 1995 but did not appeal the decision.  

The Veteran reopened his claim in July 1996.  An August 1996 
letter from the RO informed the Veteran he needed to submit 
new and material evidence showing that his claimed skin 
disorder was related to his military service.  

Many medical records were associated with the claims file 
subsequent to August 1996.  These include VA outpatient 
records dated in 1996 showing findings of papular eruptions, 
eczematous dermatitis, hand dermatitis, and chronic 
dermatitis (questionable etiology), epidural hyperplasia, and 
spongiotic dermatitis.  

The Veteran in March 2005 again sought to reopen his claim 
for "unspecified dermatitis."  The claim was denied as part 
of a December 2005 rating decision, and the Veteran 
thereafter perfected a timely appeal.  

A December 1996 letter from a private physician, Dr. Narins, 
shows that he had been informed by the Veteran that he had 
suffered from skin eruptions while in Vietnam.  Generalized 
dermatitis was noted to be presently manifested.  He added he 
had referred the Veteran to the Roswell Park Cancer Institute 
for evaluation.  Dr. Narins opined that the onset of the 
Veteran's eruption had its onset during service in Vietnam 
and had persisted since.  

Associated with the record are also outpatient medical 
records from the Buffalo, New York VA Medical Center (VAMC) 
dated from 1976 to 1982.  These records include those 
exhibiting clinical findings of tinea and rash.

Tinea corporis was diagnosed as part of an August 2005 letter 
from Dr. Narins.  

An October 2006 clinic note from Roswell Park Cancer 
Institute includes a diagnosis of chronic dermatitis, 
etiology unclear.  

Other VA outpatient medical records, dated most recently in 
2007, include skin-related diagnoses.  These include a 
September 2007 diagnosis of severe chronic eczematous 
dermatitis.  

A January 2008 handwritten note from a private physician, Dr. 
Elibol, shows the physician commented that the Veteran had 
skin disease on his arms, feet, legs, and hands.  He noted 
that the Veteran had been treated for skin problems by VA 
since 1970.  As noted above, efforts to obtain VA records 
dated in the 1970's only provided those dated beginning in 
1976.  The physician opined that the Veteran's skin disease 
"more likely than not" started in Vietnam.  

Analysis/Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).

The Veteran in the present case served in Vietnam during the 
Vietnam Era and while he is presumed to have been exposed to 
herbicide agents in Vietnam, none of the skin disorders he 
has been diagnosed as having are among the diseases listed in 
38 C.F.R. § 3.309(e) for which presumptive service connection 
is available based on that exposure.  The VA Secretary also 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on herbicide agent exposure.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted, the RO denied service connection for a skin 
disorder in March 1995, finding that the claimed disorder was 
not due to exposure to Agent Orange.  The RO also determined 
the Veteran did not have a skin disorder which was either 
incurred or aggravated by his military service.  That rating 
decision was not appealed and became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

The Veteran filed his initial petition to reopen his claim in 
July 1996.  Under the standards then in effect (effective for 
petitions to reopen, as here, filed before August 29, 2001), 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

After a careful review of the record, the Board finds that 
the evidence added to the record since the March 1995 RO 
decision is new in that it tends to relate to previously 
unestablished facts, including those pertaining to a supplied 
nexus opinion relating the Veteran's current skin disorders 
to his period of military service.  Of note, Dr. Elibol, in 
January 2008, opined that the Veteran's skin disease "more 
likely than not" started in Vietnam.  

This new evidence also raises a reasonable possibility of 
substantiating the claim for a skin disorder, to include 
dermatitis and tinea corporis.  

This additional information tends to relate, at least in 
part, to an unestablished fact necessary to substantiate the 
claim.  Hence, the additional evidence received is new and 
material; therefore, the claim for service connection for a 
skin disorder, to include dermatitis and tinea corporis, is 
reopened.

The adjudication of the Veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, additional development is required.


ORDER

As new and material evidence to reopen the claim of service 
connection for a skin disorder, to include dermatitis and 
tinea corporis, has been presented, the appeal to this extent 
is allowed subject to further action as discussed 
hereinbelow.


REMAND

The reopening of the claim of service connection for a skin 
disorder, to include dermatitis and tinea corporis, triggers 
certain duty to assist provisions of the VCAA, which must be 
met prior to de novo review of the claim.  The duty to assist 
includes obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.

The Veteran has been diagnosed with variously diagnosed skin 
disorders, to include dermatitis, tinea corporis, nummular 
eczema, tinea cruris, tinea pedis, palmar pits, eczematous 
dermatitis, and spongiotic dermatitis.  Throughout this 
appeal, he has asserted that his claimed skin disorder was 
associated with his period of service, to include in Vietnam, 
where he is presumed to have been exposed to Agent Orange.  
As noted above, the Veteran has not been diagnosed with a 
skin disorder which would enable him to warrant the grant of 
service connection on a presumptive basis.  See 38 C.F.R. 
§ 3.309(e).  

However, as noted above, the Veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee.  Here, the record includes a private 
medical opinion which essentially goes to relate the 
Veteran's skin disorders to his period of service.  The 
Veteran has not been afforded a VA examination in order so 
that an etiological opinion concerning his claimed skin 
disorder could be solicited.  As such, whether the Veteran 
currently has a skin disorder which is related to his 
military service is best resolved by obtaining a competent 
medical opinion.

As noted above, the Veteran has filed a NOD with the 
originating agency's December 2005 rating decision, which, in 
pertinent part, granted service connection for scar residuals 
of the left and right shins, including residuals of insect 
bites.  As the Veteran has not been provided a SOC in 
response to the NOD, a remand is required for the issuance of 
a SOC on these issues.  See Manlicon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to schedule 
the Veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed variously-diagnosed skin 
disorders (to include, but not limited 
to, tinea corporis, nummular eczema, 
tinea cruris, tinea pedis, palmar pits, 
eczematous dermatitis, and spongiotic 
dermatitis).  The examiner should review 
the relevant evidence in the claims 
folder, examine the Veteran, and render a 
medical opinion on the following 
question:  

Is it at least as likely as not that any 
diagnosed skin disorder is caused or 
aggravated by his active military service 
(to include as a result of exposure to 
Agent Orange)?

In offering any opinion, the examiner 
should specifically address the above-
discussed medical evidence, to include 
the specifically discussed private 
medical opinions, as well as the post-
service treatment records (in the form of 
both VA and private records/examination 
reports).  The examiner should also note 
and comment on the Veteran's subjective 
history of his symptoms.

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).

In the event that the Veteran does not 
report for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a skin disorder, to 
include dermatitis and tinea corporis in 
light of all the evidence of record.  If 
the service connection benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental SOC (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

5.  The RO should also issue a SOC to the 
Veteran and his representative on the 
issues of entitlement to increased 
initial compensable ratings for the 
service-connected scar residuals of the 
left and right shins, including residuals 
of insect bites.  The Veteran and his 
representative should also be informed of 
the requirements to perfect an appeal 
with respect to these issues.  If the 
Veteran perfects an appeal with respect 
to either or both of these claims, the RO 
should ensure that any indicated 
development is completed before the case 
is returned to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John H. Nilon
Acting Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


